—Judgment unanimously affirmed. Memorandum: Defendant contends that County Court erred in refusing to permit him to rehabilitate his witness with evidence of a prior consistent statement made before trial. Defendant alleges that the District Attorney attacked the witness’ testimony as a recent fabrication. Because the prior consistent statement did not antedate the motive to fabricate, County Court properly concluded that it was inadmissible (see, People v McClean, 69 NY2d 426, 428-430; People v Davis, 44 NY2d 269, 277-278; People v Williams, 139 AD2d 683, 683-684).
We have reviewed defendant’s remaining contention and *991find it to be without merit. (Appeal from Judgment of Monroe County Court, Egan, J. — Burglary, 2nd Degree.) Present— Green, J. P., Balio, Lawton, Doerr and Boehm, JJ.